                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                             February 20, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 MCALLEN DIVISION

PRENTISS GEORGE PHILLIPS                        §
                                                §
        Plaintiff,                              §
VS.                                             §      CIVIL ACTION NO. M-18-275
                                                §
LORIE DAVIS                                     §


 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Prentiss George Phillips’ action pursuant to 28 U.S.C. § 2254. After having reviewed

the said Report and Recommendation, and no objections having been filed by either party, the

Court is of the opinion that the conclusions in said Report and Recommendation should be

adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Juan F. Alanis’ Report and Recommendation entered as Docket

Entry No. 5 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Respondent’s Motion for Summary Judgment should be GRANTED, that a

certificate of appealability should be DENIED, and that Petitioner’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 should be DISMISSED.

       The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.

       SO ORDERED this 20th day of February, 2019, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge

1/1
